NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United
                     To be citedStates       Court
                                 only in accordance      of R.Appeals
                                                    with Fed.  App. P.
                            32.1Not to be cited per Circuit Rule 53
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                              Submitted December 20, 2007∗
                                Decided January 25, 2008


                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge



No. 07-2676
                                                              Appeal from the United
CECIL W. WATSON,                                              States District Court for the
      Plaintiff-Appellant,                                    Northern District of Illinois,
                                                              Eastern Division.
               v.
                                                              No. 03 C 4023
JOHN E. POTTER,                                               David H. Coar, Judge.
     Defendant-Appellee.



                                              Order

      On September 3, 2002, following our remand on a prior appeal, see Watson v.
Henderson, 222 F.3d 320 (7th Cir. 2000), the district court entered a judgment
requiring the Postal Service to “plac[e] Watson in an EAS 21 position with
commensurate pay.”



       ∗ This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-2676                                                                  Page 2


       Contending that the Postal Service had not complied with the district court’s
order, Watson filed a new suit describing the noncompliance as a form of
“retaliation” for filing the suit in the first place, and thus as a fresh violation of Title
VII of the Civil Rights Act of 1964. This is not an appropriate way to proceed, for
the reasons given in McGuire v. Springfield, 280 F.3d 794 (7th Cir. 2002). If an
employer fails to provide the relief called for by a judgment, the appropriate step is
a motion to enforce that judgment (if necessary, by contempt proceedings) rather
than a new Title VII suit describing noncompliance with the judgment as a fresh
form of discrimination.

       But that is water under the bridge. Plaintiff did not move to enforce the
judgment. The new suit was at least transferred to the same district judge who had
entered the judgment in 2002. In 2006 that judge held a bench trial, concluded that
the Postal Service has complied with the judgment, and held that no further relief is
in order. 2007 U.S. Dist. LEXIS 36061 (N.D. Ill. May 15, 2007). The judge also held
that references to the original litigation in plaintiff’s employment file do not imply
retaliation or new discrimination; it is scarcely possible for an employer to meet
obligations established by a judicial decree without noting (for the use of those who
make personnel assignments) that the employee has filed and won a suit and holds
a judgment governing his permissible assignment and pay. (Although the district
judge expressed considerable sympathy for plaintiff’s concerns about the manner in
which the Postal Service recorded the judgment, he found that plaintiff did not
suffer prejudice as a result.)

       The district court’s findings must be respected unless clearly erroneous. See
Fed. R. Civ. P. 52(a). Watson’s brief in this court, however, does not mention Rule
52(a); much of the brief reads as if it were a presentation to the trier of fact as an
original matter. It does not attempt to demonstrate why any particular finding is
clearly erroneous. Instead plaintiff recites lengthy complaints about the manner in
which the Postal Service met its obligations, asserting that the Postal Service
departed from its regular assignment practices. But, as the district court remarked,
“many of the inconsistencies can and should be viewed as little more than the
bending of rules to accommodate the atypical placement of an employee through
court order rather than the normal mechanisms of Postal Service employment
practices. ... [Moreover] and most importantly, [the Postal Service’s] actions do not
appear to have had a real impact on Plaintiff’s ability to meet the demands and reap
the benefits of his position”.

      The main “action” that Watson contests is his assignment to a position
(Manager of Customer Services at the post office in Hoffman Estates, Illinois) that
someone else nominally held; that put him at risk of ouster should the existing
holder come back to work. The district court found that the nominal holder was
expected never to return to work, and did not in fact return, so that Watson’s fear of
being kicked out of the position was unreasonable. That finding is not clearly
erroneous.

      The only implied challenge to the district court’s approach concerns its
conclusion that the Postal Service believed that Watson’s posting must be in the
Northern District of Illinois. Watson maintains that he could and should have been
No. 07-2676                                                            Page 3


given a better position elsewhere, and would have accepted it. On this subject,
however, Watson’s decision to commence a new Title VII suit--rather than move for
enforcement of the 2002 judgment--cuts against him. A managerial decision that
rests on a mistaken reading of a judgment (if that is what this reading represents)
is not based on race; managerial errors differ from discrimination.

      There is no basis to upset the judgment, which is

                                                                       AFFIRMED.